Citation Nr: 0736914	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  02-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


1.  Whether VA properly terminated the veteran's award of 
improved disability pension based on countable annual income 
from December 1998.  

2.  Entitlement to burial benefits, to include plot allowance 
and transportation expenses.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs





ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  He died in October 2000.  The appellant is the 
veteran's widow.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 decision letter 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, which 
denied the claim of entitlement to burial benefits, to 
include plot allowances and transportation expenses. The 
appellant subsequently timely appealed the RO's denial, and 
the case underwent appellate adjudication by the Board in 
February 2003.  The appellant appealed the February 2003 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  Following a February 2003 
Secretary's Brief, a July 2004 Court Order vacated and 
remanded the February 2003 Board decision.  

The Board remanded this matter to the RO in March 2005 to 
address the deficiencies pointed out by the Court, to include 
allowing the RO to adjudicate an underlying issue of whether 
the veteran's nonservice connected pension terminated 
effective November 1999 was done so properly.  The RO 
addressed this matter in a March 2007 administrative decision 
and issued a supplemental statement of the case in April 
2007.  The supplemental statement of the case addressed the 
underlying issue inasmuch as the burial benefits claim is 
dependent on the outcome of the pension termination issue.  
The Board accepts jurisdiction of the underlying issue as the 
Board finds that this issue is intertwined with the issue on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).



FINDINGS OF FACT

1.  In August 1999 the veteran was awarded nonservice-
connected disability pension effective July 1998, that was 
calculated based solely on the appellant's Social Security 
Administration (SSA) benefit of $7,752 from August 1, 1998 
and $7,848 from December 1, 1998 and on no countable income 
from any other source from the veteran or the appellant.

2.  In October 1999 the veteran was awarded SSA benefits 
which included a lump sum payment of $4,672 for past due 
payments from December 1998 to September 1999 and beginning 
October 1999 he was awarded $623 per month continuing 
thereafter.  

3.  Upon receipt of the SSA and wage income information from 
the October 1999 Social Security award benefit for the 
veteran, in addition to the appellant's Social Security 
income information which it was in receipt of, the RO 
properly determined that the family income was in excess of 
the established income limit for receipt of payment for 
nonservice-connected disability pension benefits and 
terminated such benefits effective November 1, 1999.

4.  At the time of his death in October 2000, the veteran was 
not in receipt of non-service connected pension benefits or 
service connected disability benefits; he had not submitted 
an original or reopened claim for compensation or pension 
benefits which was pending at the time of his death; and/or 
although he served during a period of war, he was not 
discharged or released from active service for a disability 
incurred or aggravated in the line of duty, and his body was 
not being held by a State (or a political subdivision of a 
State).

5.  At the time of his death in October 2000, the veteran was 
not hospitalized by VA (either VA or private facility), or in 
transit thereto or from for the purpose of examination, 
treatment or care.

6.  The veteran was buried in a national cemetery, and he did 
not die as the result of a service-connected disability or 
was in receipt of disability compensation at the time of his 
death.


CONCLUSIONS OF LAW

1.  The veteran's award of improved disability pension was 
properly terminated effective November1, 1999, based on 
countable annualized income. 38 U.S.C.A. 
§§ 1503, 1521, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.23, 3.103, 3.271 (2007).

2.  The criteria for entitlement to burial benefits, to 
include plot allowance and transportation expenses, have not 
been met.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1600, 3.1604, 3.1605 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Initially the Board notes that this matter involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  However in this 
instance, the VA is obligated to provide VA notice where 
there is a possibility that the claimant may be able to 
submit evidence that is pertinent to the issue in contention.  

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.  

In the present case, the appellant's claim seeking 
entitlement to burial benefits was received in November 2000.  
Subsequent to the claim for burial benefits being adjudicated 
in January 2001 and prior to the adjudication of the 
underlying issue of the propriety of the reduction of the 
veteran's nonservice connected pension benefits in March 
2007, the RO provided notice of VA's duty to assist in a 
January 2006 letter that addressed these matters.  In this 
letter, the appellant was told of the requirements to 
establish entitlement to a nonservice connection pension and 
for entitlement to burial benefits, of the reasons for the 
denial of her claim, of her and VA's respective duties, and 
she was asked to provide information in her possession 
relevant to the claim.  The duty to assist letter 
specifically notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  She was advised that it was her responsibility to 
either send medical records from the veteran's private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  The appellant was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim so that VA could help by getting that evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained.  The appellant was 
provided an opportunity to obtain pertinent evidence 
regarding medical expenses, but failed to do so.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  The 
appellant was issued such a letter in June 2007.

Thus, the Board finds that no additional evidence, which may 
aid the appellant's claim or might be pertinent to the bases 
of the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

II.  Propriety of Termination of Nonservice Connected Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), 
(d)(4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income of a spouse 
is determined under the same rules applicable to a veteran.  
See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 
3.261, 3.262, 3.271(a).  SSA income is not specifically 
excluded under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  Medical expenses in excess of 
five percent of the maximum annual pension rate, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The effective date of discontinuance of pension or 
compensation to or for a veteran will be the earliest of the 
dates stated in this section.  Where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit.  38 C.F.R. § 3.501.

The effective date of a rating which results in the reduction 
or discontinuance of an award will be in accordance with the 
facts found except as provided in Sec. 3.105. The effective 
date of reduction or discontinuance of an award of pension, 
compensation, or dependency and indemnity compensation for a 
payee or dependent will be the earliest of the dates stated 
in these paragraphs unless otherwise provided.

Where an award is reduced, the reduced rate will be effective 
the day following the date of discontinuance of the greater 
benefit.  Annual income.  See Sec. 3.660. (b) Error; payee's 
or administrative. (1) Effective date of award, or day 
preceding act, whichever is later, but not prior to the date 
entitlement ceased, on an erroneous award based solely on an 
act of commission or omission by a payee or with the payee's 
knowledge.

In this case the veteran was awarded disability pension via 
an August 1999 rating, effective July 27, 1998, the original 
date of claim.  Appellant was counted as his dependent.  
Notice of the award and discussion of the countable income 
was dated in September 1999.  At the time of this award, the 
veteran's countable income was $0 and the appellant's 
countable income from Social Security was $7,752 from August 
1, 1998.  As of December 1, 1998, the veteran's countable 
income was $0 and the appellant's countable income was 
$7,848.  In November 1999, the veteran's disability pension 
was amended to include his child, in addition to the 
appellant as his dependent.  Effective December 1, 1998, the 
maximum annual rate of improved pension for a veteran with 
two dependents was $12,993. See 38 C.F.R. § 3.23(a)(1); VA 
Manual M21-1, Part I, Appendix B (Change 31, September 27, 
1999). 

An October 1999 letter from the Social Security 
Administration advised the veteran that he was entitled to 
disability benefits effective December 1998.  He was found to 
be disabled as of June 24, 1998 but his first month of 
benefits rights was in December 1998.  The letter advised the 
veteran that he would be receiving a $4,672 lump sum around 
October 24, 1999 for past due benefits from December 1998 to 
September 1999, and as of October 1999, he would receive $623 
per month continuing thereafter.  

A January 2000 letter from the Social Security Administration 
to the appellant notified her that beginning in December 1999 
her full monthly Social Security benefits were $671, reduced 
to $617 per month after deducting $54.60 per month for 
medical insurance premiums.  

After the veteran was awarded his Social Security benefits, 
he received a letter dated July 7, 2000 from the RO which 
advised him of a proposed termination of his pension 
benefits.  Although the actual letter is not in the claims 
file, the veteran sent a response dated in July 13, 2000 
which acknowledged receipt of the July 7, 2000 proposed 
termination letter.  The veteran indicated in his response 
that he was enclosing an attached letter from Social Security 
to help the RO adjust his benefits accordingly.  There is no 
indication from his response to suggest that he was in 
disagreement with the RO's planned action.  

On September 23, 2000, the RO sent the veteran a letter 
advising him that it was implementing the actions outlined in 
the July 7, 2000 letter and was terminating his benefits 
effective November 1, 1999 because the veteran had started 
receiving Social Security benefits as per the award letter 
from the Social Security Administration outlining his monthly 
income from October 1999 of $623 and a lump sum of $4049.  
The veteran did not appeal this rating nor did he raise a new 
claim for any VA benefits.  

The veteran died on October [redacted], 2000.  A review of the record 
reveals that the veteran did not have any pending claims 
prior to his death.  

After reviewing the evidence the Board finds that the RO 
properly terminated the veteran's pension benefits.  

As discussed above the RO terminated the veteran's benefits 
more than 60 days after proposing this termination in July 
1999.  Thus, the RO carried out the reduction in accordance 
with the procedural requirements at the time.  See 38 C.F.R. 
§ 3.105(e) (1999).

After the veteran began receiving Social Security benefits at 
a rate of $623 per month in addition to the lump sum of 
$4,049, when added to the appellants income of $654 per 
month, the family's income level rose to $19,373.  This 
exceeded that allowed for the award of VA disability pension 
for a veteran with a spouse and one child of $12,993.00 as of 
December 1, 1998.  Even if the appellant's reduced Social 
Security benefits were factored in with the deduction for 
medical insurance reducing her payment to $617 per month, the 
family income would be $18,929 and would still be over the 
allowable amount.  

Although medical expenses in excess of five percent of the 
maximum annual pension rate, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid, the 
appellant failed to submit any evidence of medical expenses 
paid for the period in question, despite being provided the 
opportunity to do so.  

The evidence of record thus reflects that the veteran's 
nonservice connected pension was terminated based on 
excessive income effective November 1, 1999.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the issue must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The appeal is without legal merit, and the 
appellant's claim is denied.

III  Entitlement to Burial Expenses 

If a veteran dies as a result of a service connected 
disability or disabilities, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  38 U.S.C.A. § 
2307 (West Supp. 2006); 38 C.F.R. §§ 3.1600(a), 3.1601-3.1610 
(2007).  In this case, the veteran died in October 2000.  At 
the time of his death, service connection was not in effect 
for any disorder, and the appellant does not contend that the 
veteran's death was due to service.

If a veteran's death is not service-connected, an amount may 
be paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).  If the 
veteran's death is not service-connected, entitlement to 
payment of burial expenses may be established if: 1) at the 
time of death the veteran was in receipt of pension or 
compensation; or 2) the veteran had an original or reopened 
compensation or pension claim pending at the time of death 
and there is sufficient evidence of record on the date of the 
veteran's death to have supported an award of compensation or 
pension effective prior to the date of the veteran's death; 
or 3) the deceased was a veteran of any war or was discharged 
or released from active service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a State (or a political subdivision of a 
State), and the Secretary determines, (i) that there is no 
next of kin or other person claiming the body of the deceased 
veteran, and (ii) that there are not available sufficient 
resources in the veteran's estate to cover burial and funeral 
expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

In this respect, the veteran's service records do not contain 
any evidence that he was discharged due to any disability 
incurred in service, and the appellant does not contend that 
such was the case.  As noted previously, at the time of his 
death service connection was not in effect for any disorder.  
The veteran's death certificate and a May 2002 rating 
decision indicate that the veteran died of chronic 
obstructive pulmonary disease and arterial hypertension, and 
the May 2002 rating decision also finds that the veteran's 
cause of death was not related to his active service or to a 
condition incurred in or aggravated during service.  As such, 
burial benefits under 38 C.F.R. § 3.1600(a) are not 
warranted.

Additionally, although an August 1999 rating decision 
indicates that the veteran was awarded nonservice connected 
pension benefits effective July 1998, such benefits were 
terminated in September 2000 (prior to the veteran's death), 
effective November 1999, per July 2000 and September 2000 RO 
letters.  Such benefits were properly terminated due to the 
veteran's excessive income due to his receipt of Social 
Security Administration benefits, as described above.  As 
well, the evidence of record does not indicate that prior to 
his death the veteran submitted an original or reopened claim 
for compensation or pension benefits which was pending at the 
time of his death.  Lastly, the evidence does not show that 
the veteran's body is being held by a State (or a political 
subdivision of a State).  The appellant claimed his body and 
has apparently paid the burial and funeral expenses.  
Therefore, entitlement to burial benefits under 38 C.F.R. § 
3.1600(b) is also not warranted.

In the alternative, the Board notes that burial benefits are 
also payable if a veteran dies from nonservice connected 
causes while properly hospitalized by VA.  38 U.S.C.A. § 
2303(a); 38 C.F.R. § 3.1600(c).  For burial allowance 
purposes, the term "hospitalized by VA" means authorized 
admission to a VA facility for hospital, nursing home, or 
domiciliary care; authorized admission (transfer) to a non-VA 
facility for hospital care under the authority of 38 U.S.C. § 
1703 (West 1991 
& Supp. 2002) (pertaining to non-VA facilities which have 
contracted with VA to furnish hospital care or medical 
services); authorized admission (transfer) to a nursing home 
for nursing home care at the expense of the United States; or 
authorized admission (transfer) to a State nursing home for 
nursing home care with respect to which payment is authorized 
under law.  38 U.S.C. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  
The term "VA facility" means facilities over which VA has 
direct jurisdiction; government facilities for which VA 
contracts; and public or private facilities at which VA 
provides recreational activities for patients.  38 U.S.C.A. § 
1701(3) (West 2002).  When a veteran while traveling under 
proper prior authorization and at VA expense to or from a 
specified place for the purpose of examination, treatment, or 
care dies enroute, burial, funeral, plot, interment, and 
transportation expenses will be allowed as though death 
occurred while properly hospitalized by VA. 38 C.F.R. § 
3.1605 (2007).

In this respect, the evidence of record does not show, and 
the appellant does not contend, that at the time of the 
veteran's death he was admitted to a VA facility for 
hospital, nursing home or domiciliary care under 38 U.S.C.A. 
§§ 1710 or 1711, nor had he been admitted, or transferred, to 
a non-VA facility for hospital care under 38 U.S.C.A. § 1703.  
As such, entitlement to burial benefits under 38 C.F.R. 
§ 3.1600(c) is not applicable.

Similarly, the appellant is not entitled to a plot or 
interment allowance.  When a veteran dies from nonservice- 
connected causes, entitlement to a plot or interment 
allowance is subject to (1) the deceased veteran being 
eligible for the burial allowance under 38 C.F.R. § 3.1600(b) 
or (c); or (2) the veteran served during a period of war and 
all of the conditions set forth in 38 C.F.R. § 
3.1604(d)(1)(ii)-(v) (relating to burial in a state veterans' 
cemetery) are met; or (3) the veteran was discharged from the 
active service for a disability incurred or aggravated in 
line of duty (or at time of discharge has such a disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability, 
notwithstanding that the Department of Veterans Affairs has 
determined in connection with a claim for monetary benefits 
that the disability was not incurred in line of duty); and 
(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.  See 38 
U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f).

The conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
require 1) that the veteran be buried in a cemetery which is 
used solely for persons eligible for burial at a national 
cemetery, 2) the cemetery where the veteran is buried is 
owned by the State, and 3) no charge is made by the State for 
the cost of the plot or interment.

Entitlement to a plot or interment allowance must be denied 
in this case.  The veteran is not eligible for a non-service 
connected death burial allowance under 38 C.F.R. § 3.1600(b) 
or (c), as previously discussed.  Although he served during a 
period of war, he has not met all the provisions of 38 C.F.R. 
§ 3.1604(d)(1)(ii)-(v) as he was not buried in a State owned 
cemetery.  He was not discharged from the active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty.  And, the appellant reports the veteran was 
buried in a national cemetery or a cemetery owned by the 
Federal government ( See November 2000 VA form 21-530 
(Application for Burial Benefits), questions 10 to 14).  As 
such, entitlement to a plot or interment allowance under 38 
C.F.R. § 3.1600(f) is not warranted.

Lastly, transportation expenses for burial in a national 
cemetery is granted when the veteran dies as the result of a 
service-connected disability, or at the time of his/her death 
was in receipt of disability compensation.  38 C.F.R. § 
3.1600(g).  However, as the veteran did not die as the result 
of a service-connected disability or at the time of his death 
was in receipt of disability compensation, transportation 
expenses under 38 C.F.R. § 3.1600(g) are not applicable.

The evidence of record does not satisfy the threshold legal 
eligibility requirements for the burial benefits sought in 
this appeal.  As the disposition of this claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The appeal is without 
legal merit, and the appellant's claim is denied.




ORDER

The termination of nonservice connection pension benefits 
effective November 1, 1999 due to excessive income is found 
to be proper.

Entitlement to burial benefits,  to include plot allowance 
and transportation expenses is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


